DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group I in the reply filed on 9/21/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim 20 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 9/21/2021.
Claim Objections
Claims 13 and 17 objected to because of the following informalities:
In claim 13, “the return line connection” should read --the return line connection pipe--.
In claim 17, repeated “and wherein” should be deleted.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 and 21 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 11 recite “a concentric pipe ground heat exchanger well head”. It is unclear if this is a single element or a combination of elements, since it contains concentric pipe, heat exchanger and well head in a single sentence.
For examination purposes, claims 1 and 11 are construed as --a concentric pipe ground heat exchanger and a well head, wherein the concentric pipe…--.
Claim 1 recites “biaxial flow pipe”. It is unclear if this is a new element or is referring to earlier recitation of “a flow pipe”.
For examination purposes, “and biaxial flow pipe” claim 1 is construed as –the flow pipe--.
Claim 1 recites the limitations "the outer pipe" and “the well head pipe” in the last line.  There are insufficient antecedent basis for these limitations in the claim.
For examination purposes, claim 1 is construed as –the outer riser pipe-- and –the flow pipe--.
Claim 3 recites the limitation "the parallel flow pipe". There is insufficient antecedent basis for this limitation in the claim.
For examination purposes, claim 3 is construed as –the flow pipe--.
Claim 4 recites the limitation "the outer pipe". There is insufficient antecedent basis for this limitation in the claim.
For examination purposes, claim 4 is construed as –the outer riser pipe--.
Claim 5 recites the limitation "the inner core pipe". There is insufficient antecedent basis for this limitation in the claim.
For examination purposes, claim 5 is construed as –the inner heat exchanger pipe--.
Claim 6 recites the limitations “the first flow pipe”; "the inner core pipe" in lines 3, 4, 7 and 8; and “the large end of the first reducer”. There are insufficient antecedent basis for these limitations in the claim.
For examination purposes, “the first flow pipe” is construed as --the flow pipe--; all instances of “the inner core pipe” in claim 6 is construed as –the inner riser pipe--; and “the large end of the first reducer “ is construed as –a large end of the first reducer--.
Claim 7 recites the limitations "the inner core pipe" and “the outer pipe. There are insufficient antecedent basis for these limitations in the claim.
For examination purposes, claim 7 is construed as –the inner riser pipe-- and –the outer riser pipe--.
Claim 8 recites the limitation "the inner core pipe". There is insufficient antecedent basis for this limitation in the claim.
For examination purposes, all instances of the limitation in claim 8 is construed as –the inner riser pipe--.
Claim 9 recites the limitation "the outer pipe and the inner core pipe of the riser". There is insufficient antecedent basis for this limitation in the claim.
For examination purposes, claim 9 is construed as --the outer riser pipe and the inner riser pipe of the riser--.
Claim 10 recites the limitations "the inner core pipe of the riser", "the outer pipe and the inner core pipe of the riser”, “the supply flow pipe” and "the inner core pipe". There are insufficient antecedent basis for these limitations in the claim.
For examination purposes, claim 10 is construed as –the inner riser pipe of the riser--, --the outer riser pipe and the inner riser pipe of the riser--, --the flow pipe-- and --the inner heat exchanger pipe--.
Claim 11 recites the limitations "the biaxial lines" in line 8 and “the first and second biaxial lines” in last line.  There are insufficient antecedent basis for these limitations in the claim.
For examination purposes, the two limitations in claim 11 are construed as –the first and second lines--.
Claim 15 recites the limitations "the first inverted reducer coupling", “the riser outer pipe diameter” and “the riser outer pipe.  There are insufficient antecedent basis for these limitations in the claim.
For examination purposes, claim 15 is construed as –the inverted reducer coupling--; --a diameter of the riser pipe--; and –the riser pipe--.
The term "short" in claim 15 is a relative term which renders the claim indefinite.  The term "short" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear how short for the distance as claimed.
For examination purposes, “a short distance” in claim 15 is construed as --a distance--.
Claim 16 recites the limitation "the concentric pipes".  There is insufficient antecedent basis for this limitation in the claim because there is no plurality of concentric pipes recited in parent claim 11.
For examination purposes, claim 16 is construed as –a plurality of concentric pipes--; and “a plurality of concentric pipes” in claim 17 is construed as --the plurality of concentric pipes--.
Claim 21 recites the limitation "the inner and outer pipes". There is insufficient antecedent basis for this limitation in the claim.
For examination purposes, claim 21 is construed as – the inner and outer riser pipes --.

Claim 6 further recites “a first reducer having a small end coupled to the inner riser pipe”, “a second reducer having a small end coupled to the flow pipe and a large end coupled to a large end of the first reducer by thermal butt fusion”, as best understood above. Claim 6 further recites “a coupling between the inner riser pipe and the second reducer”. The structure as recited is unclear since it appears that the inner riser pipe coupled to both the first reducer and second reducer; and the second reducer has the first reducer, the flow pipe and inner riser pipe coupled, and that renders the metes and bounds of the claim unclear.
For examination purposes, claim 6 is construed as --a second reducer having a small end coupled to the inner riser pipe, a first reducer having a small end coupled to the flow pipe and a large end coupled to a large end of the second reducer by thermal 
Claim 7 further recites “the coupling is attached to the outer riser pipe and the second reducer by thermal electrofusion”. The parent claim 6 limits that “a coupling between the inner riser pipe and the second reducer”. Therefore it causes confusion because claim 7 has the coupling which is attached to different elements from claim 6.
For examination purposes, claim 7 is construed as --The well head of Claim 6, wherein the coupling is attached to the inner riser pipe and the second reducer by thermal electrofusion--.
Claim 21 recites “supply and return lines”. It is unclear if it is referring to the supply and return flow pipes in claim 5 or they are new elements.
For examination purposes, claim 7 is construed as –the supply and return flow pipes--.
Claims not listed above are also rejected due to the dependence of their respective parent claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4, 5, 9 and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Andersson (US PGPub No. 2015/0316294).
Regarding claim 1, Andersson discloses a concentric pipe ground heat exchanger (coaxial borehole heat exchanger 1, Figs. 1-4) and a well head (portion of the heat exchanger 1 above top end of outer pipe 3), wherein the concentric pipe (see Fig. 3) having an outer heat exchanger pipe (3) having a first radius (the radius of pipe 3) to carry a heat exchange fluid (“heat transfer fluid”, paragraph 0050) in a first direction (downward direction, when the pipe 11 is an inlet) and an inner heat exchanger pipe (portion of pipe 7 inside the pipe 3) within the outer heat exchanger pipe having a second smaller radius (the pipe 7 has a smaller radius compared to pipe 3) to carry the heat exchange fluid in a second opposite direction (downward direction, when the pipe 7 is an outlet), the well head comprising:
a riser pipe (see annotated figure below) having an outer riser pipe (the outer pipe wall of the riser pipe) having a third radius smaller than the first radius (inner radius of the riser pipe is smaller than the outer radius of the pipe 3) and an inner riser pipe (portion of pipe 7 inside the riser pipe), wherein the inner heat exchanger pipe is coupled to the inner riser pipe (see Fig. 3);
a reducer (see annotated figure below) coupled to the outer heat exchanger pipe on one side (at pipe 3 below the reducer) and coupled to the outer riser pipe on a second opposite side (at the riser pipe the above the reducer) to conduct fluid between the outer heat exchanger pipe and the outer riser pipe (that defines passages within the pipe 3);
a flow pipe (vertical extension of pipe 11) parallel to and biaxial with the riser pipe (the extension is parallel and biaxial with the riser pipe) configured to be coupled to a 
an elbow (90 degrees bend of the pipe 11) coupled to the outer riser pipe (at the outer pipe wall) and the flow pipe to couple fluid between the outer riser pipe and the flow pipe (the bend allows fluid to flow between the outer pipe wall to the vertical extension).

    PNG
    media_image1.png
    779
    404
    media_image1.png
    Greyscale

Regarding claim 4, Andersson further discloses a tee fitting attached over the outer riser pipe (a lateral extension which is attached on the right side of the outer riser 
Regarding claim 5, Andersson further discloses wherein the flow pipe is a supply flow pipe to receive the heat exchange fluid from the heat pump (vertical extension of pipe 11 is a supply flow pipe when the pipe 11 is an inlet, see paragraph 0050), the well head further comprising a return flow pipe (pipe 7 external of the heat exchanger 1) parallel to and biaxial with the supply flow pipe (the extension of pipe 7 is parallel and biaxial with the vertical extension of pipe 11), the return flow pipe being coupled to the inner heat exchanger pipe to receive heat exchange fluid from the concentric pipe (the external pipe 7 connects to the inner pipe 7 within pipe 3 to receive the heat transfer medium).
Regarding claim 9, Andersson further discloses wherein the flow pipe is a supply flow pipe to receive the heat exchange fluid from the heat pump, the supply flow pipe having an interior area less than the annular area between the outer riser pipe and the inner riser pipe of the riser (see Fig. 1, the cross-sectional area of the flow pipe 7 external of the heat exchanger 1 is less than the annular area between the circle of the outer wall of the riser and outer wall of pipe 7) which is less than the annular area between the outer exchange pipe and the inner exchange pipe of the concentric pipe (the cross-sectional area of the flow pipe in pipe 7 is also less than the annular area between the circle of the wall 3a of pipe 3 and outer wall of pipe 7 within the pipe 3).
Regarding claim 10, Andersson further discloses wherein the inner riser pipe of the riser has an interior area less than the annular area between the outer pipe and the .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Andersson (US PGPub No. 2015/0316294) in view of Rawlings (US Patent No. 5,339,890).
Regarding claim 2, Andersson fails to disclose wherein a distance from a center of the riser pipe to a distal side of the flow pipe is not greater than the radius of the outer heat exchanger pipe.
Rawlings (Fig. 5) discloses wherein a distance from a center of the riser pipe (a distance from a center of manifold 50) to a distal side of the flow pipe (to left inner side of pipe 74, Fig. 5) is not greater than the radius of the outer heat exchanger pipe (the distance is smaller than the radius of the pipe 42).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided wherein a distance from a center of the riser pipe to a distal side of the flow pipe is not greater than the radius of the outer heat exchanger pipe in Andersson in view of Rawlings in order to allow the pipe to be reached more conveniently dependent upon different installations.
Regarding claim 3, Andersson fails to disclose wherein the well head is configured to be placed in a borehole over the concentric pipe and wherein the well head including the parallel flow pipe is configured to fit within the borehole.
Rawlings (Fig. 1) discloses wherein the well head (manifold 50) is configured to be placed in a borehole (a borehole in ground 18) over the concentric pipe (36) and wherein the well head including the flow pipe is configured to fit within the borehole (the manifold 50 with the pipes 70 and 74 are buried in the borehole, see col. 5, lines 63-68 and col. 6, lines 1-7).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided wherein the well head is configured to be placed in a borehole over the concentric pipe and wherein the well head including the parallel flow pipe is configured to fit within the borehole in order for aesthetics as a result for hiding the pipelines underground and for a greater heat exchange with the soil underground.
Claims 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Andersson (US PGPub No. 2015/0316294) in view of Biel (US PGPub No. 2011/0163534) and Lyall (US Patent No. 4,852,914).
Regarding claim 6, Andersson further discloses a second flow pipe parallel to and biaxial with the first flow pipe (pipe 7 external of the heat exchanger 1 that biaxial with the vertical extension of pipe 11), the second flow pipe being coupled to the inner riser pipe and to the heat pump (by a connection of the pipe 7 to a heat pump, see paragraph 0050).
Andersson fails to disclose a second reducer having a small end coupled to the inner riser pipe; a first reducer having a small end coupled to the flow pipe and a large end coupled to the large end of the second reducer by thermal butt fusion; and a coupling between the inner riser pipe and the second reducer, the coupling being attached over the inner riser pipe and the second reducer.
Biel (Fig. 6) discloses a second reducer (21 and 23) having a small end coupled to the inner riser pipe (the smaller end coupled to inner pipe 22), a first reducer (12) having a small end coupled to the flow pipe (the small end coupled to pipe 118, see Fig. 3) and a large end coupled to a large end of the second reducer (the part 12 connects to larger end at 21); and a coupling between the inner riser pipe and the second reducer (contact between the part 23 and inner pipe 22), the coupling being attached over the inner riser pipe and the second reducer (the coupling is attached over inner side of the pipe 22 and the outer side of the part 23).
The fittings (12, 21, 23) as taught by Biel allows the plumbing to become modular, and it provides flexibility that one would adapt fitting 12 with different sizes in order to accept pipes with various diameters. When Biel is provided in Andersson, it is expected that the resultant structure can accept various diameter of pipes that connects the heat pump and the riser. In Andersson in view of Biel, the fitting 12 may connect to 
Lyall discloses a high density polyethylene lines that are joined by electrofusion (see background of the invention) that melts a portion of the coupling to create a fused joint between two sections of polyethylene pipes (see summary of the invention).
Since Andersson’s pipes 3, 5 and 7 are made of polyethylene (paragraph 0048), the reducers in Biel can also be made of polyethylene. In view of the teachings of Lyall, the coupling of both large ends of the reducers and the coupling between the inner riser pipe and the second reducer can be done by electrofusion (which reads on thermal butt fusion as recited). It is expected that the coupling can be done rapidly.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided a second reducer having a small end coupled to the inner core pipe; a first reducer having a small end coupled to the flow pipe and a large end coupled to the large end of the second reducer by thermal butt fusion; and a coupling between the inner riser pipe and the second reducer, the coupling being attached over the inner riser pipe and the second reducer in Andersson as taught by Biel and Lyall in order to allow pipes with variety of diameters can be connected to the riser; and to rapidly join the two polyethylene parts together.
Regarding claim 7, Andersson as modified further discloses wherein the coupling is attached to the inner riser pipe and the second reducer by thermal electrofusion (see rejection of claim 6 above that the coupling is done by electrofusion).
Regarding claim 8, Andersson as modified further discloses wherein the inner heat exchange pipe and the inner riser pipe have a same radius (the pipe 7 within pipe .
Claims 11-14 and 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Andersson (US PGPub No. 2015/0316294) in view of Rawlings (US Patent No. 5,533,355) and Lyall (US Patent No. 4,852,914).
Regarding claim 11, Andersson discloses a concentric pipe ground heat exchanger (coaxial borehole heat exchanger 1, Figs. 1-4) and a well head (portion of the heat exchanger 1 above top end of outer pipe 3),  wherein the concentric pipe (see Fig. 3) having an outer pipe (3) to carry a heat exchange fluid (“heat transfer fluid”, paragraph 0050) in a first direction (downward direction, when the pipe 11 is an inlet) and an inner core pipe (7) within the outer pipe to carry the heat exchange fluid in a second opposite direction (downward direction, when the pipe 7 is an outlet), the well head comprising:
a first line coupled to a geothermal heat pump (a connection of the pipe 11 to a heat pump, see paragraph 0050);
a second separate biaxial line also coupled to the geothermal heat pump (a connection of the pipe 7 to a heat pump, see paragraph 0050, that extends in another axis separate from the connection of the pipe 11), wherein the geothermal heat pump supplies and receives the heat exchange fluid (from or to pipes 7 and 11) to the concentric pipe ground heat exchanger through the first and second lines (by the connections); and

Andersson fails to disclose a first high density polyethylene (HDPE) line, a second separate biaxial HDPE line, and a plurality of HDPE fittings joined by heat fusion connections.
Andersson further discloses the pipe 3, 5 and 7 are made of polyethylene (paragraph 0048).
Rawlings discloses the supply and return lines 22 and 28, the supply and return headers 24 and 26 and the heat exchange units 36, 38 and 40 are made of high density polyethylene (col. 6, lines 40-45).
Lyall discloses a high density polyethylene lines that are joined by electrofusion (see background of the invention) that melts a portion of the coupling to create a fused joint between two sections of polyethylene pipes (see summary of the invention).
Therefore, the connection from pipes 7 and 11 to the heat pump, and the fittings on top and bottom ends of the outer pipe 3 may be made of high density polyethylene; and the fittings can also be joined by heat fusion connections in Andersson.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided a first high density polyethylene (HDPE) line, a second separate biaxial HDPE line, and a plurality of HDPE fittings joined by heat fusion connections in Andersson as taught by Rawlings and Lyall in order 
Regarding claim 12, Andersson as modified further discloses the fittings comprising:
a segment of HDPE riser pipe (the fitting above the pipe 3, which is made of HDPE in the modification above) placed above and coupled to the outer pipe (3), the riser pipe having a radius smaller than the outer pipe (the inner radius of the fitting is smaller than the outer radius of the pipe 3);
a return connection pipe (a section of pipe 7 within the fitting which is also made of polyethylene) along the riser pipe located at a top of the well head and aligned coaxial to the axis of the inner core pipe (the section 7 extends along the fitting, is located at a top of the heat exchanger 1 and coaxial with the pipe 7 within the pipe 3), an offset supply connection pipe (pipe 11, when the pipe is an inlet) along the riser pipe located at a bottom of the well head (the pipe 11 is location below the top side nearer the outer pipe 3).
Andersson as modified fails to explicitly disclose HDPE in the return connection pipe and the offset supply connection pipe as recited.
According to Rawlings’ teachings above (see col. 6, lines 40-45), the pipes may be made of HDPE.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided a return connection HDPE pipe and an offset supply connection HDPE pipe in Andersson as taught by Rawlings in order to provide pipings which is inert, noncorrosive and flexible (col. 6, lines 40-45 of Rawlings).
Regarding claim 13, Andersson as modified further discloses wherein the offset supply connection pipe (11) extends perpendicular to the axis of the return line connection and then parallel to the axis of the return line connection (the pipe 11 has a horizontal extension which is perpendicular with the axis of pipe 7, and a vertical extension which is parallel with the axis of pipe 7),
wherein the offset of the supply connection pipe, allows the well head to be placed within a same diameter borehole as drilled for the ground heat exchanger (the pipe 11 is above ground for a connection to the heat pump, see paragraph 0050, therefore it allows a portion of the fitting below the pipe 11 to be placed in a same diameter borehole when the ground is drilled).
Regarding claim 14, Andersson as modified further discloses the HDPE riser pipe is flexible to allow bending during installation into a borehole (the HDPE material of the fitting above the pipe 3 allows bending to fit within the borehole as required in the claim).
Regarding claim 16, Andersson as modified fails to disclose a trench under a structure, wherein the geothermal heat pump is in the structure and wherein a plurality of concentric pipes are installed horizontally in the trench.
Collins discloses a trench under a structure (a structure of grouts 122 under a building 102) wherein the geothermal heat pump is in the structure (heat exchange unit 104 that extract heat is in the building 102) and wherein a plurality of pipes (coils 106) are installed horizontally in the trench (the coils are arrayed horizontally as shown in Fig. 1A).
The modification of Andersson may include one concentric heat exchanger to be placed in each grouts 122 in Collins, and pipelines to connect each concentric heat exchangers as shown in Fig. 1A to supply and receive heat transfer fluid to the heat pump unit in the building 102.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided a trench under a structure, wherein the geothermal heat pump is in the structure and wherein a plurality of concentric pipes are installed horizontally in the trench in Andersson as taught by Collins in order to provide an air conditioning in a building using ground heat/cold, and to increase the heat transfer area by providing plurality of the concentric pipes.
Regarding claim 17, Andersson as modified further discloses the plurality of concentric pipes each coupled to a respective well head and wherein the well heads are coupled to each other in series (the modification of claim 16 has plurality of the heat exchanger 1 with their fittings connected respectively in series).
Regarding claim 18, Andersson as modified further discloses a thermally enhanced pipe bedding (grout mixture 210 in grouts 122) in the trench to increase the effective heat exchange surface area of pipes in the trench (the grout is filled within the borehole and in contact with the concentric pipes to increase heat exchange surface area), wherein the TE bedding extends a minimum distance of two pipe diameters laterally beyond the pipes (vertical extension of the grout 122 in the leftmost borehole as in Fig. 1A in Collins is spaced with the concentric pipes on right side by a distance well over twice of the diameter of the concentric pipes), one pipe diameter above and below the pipes (horizontal extensions of the grout 122 on the top and bottom of the concentric .
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Andersson (US PGPub No. 2015/0316294) in view of Rawlings (US Patent No. 5,533,355) and Lyall (US Patent No. 4,852,914) as applied to claim 12 above, and further in view of Biel (US PGPub No. 2011/0163534).
Regarding claim 15, Andersson as modified fails to disclose an inverted reducer coupling joined to the inner core pipe using an electrofusion coupling and a second reducer coupling joined to the inverted reducer coupling, the reducer couplings increasing the effective diameter of the inner core pipe over a short distance to match the riser outer pipe diameter, wherein the riser outer pipe and the reducers are connected using an electrofusion coupling.
Biel (Fig. 6) discloses an inverted reducer coupling (23) joined to the inner core pipe (22) and a second reducer coupling (21) joined to the inverted reducer coupling (23), the reducer couplings increasing the effective diameter of the inner core pipe over a distance to match a diameter of an riser outer pipe (the couplings 23 and 21 increase the diameter of the pipe 21 to match the diameter of the fitting 31),
Lyall further discloses electrofusion a high density polyethylene lines (see background of the invention). Since the fittings and pipes are polyethylene as modified, the couplings 23 and 21 in Biel may also made of polyethylene. In Andersson in view of 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided an inverted reducer coupling joined to the inner core pipe using an electrofusion coupling and a second reducer coupling joined to the inverted reducer coupling, the reducer couplings increasing the effective diameter of the inner core pipe over a short distance to match the riser outer pipe diameter, wherein the riser outer pipe and the reducers are connected using an electrofusion coupling in Andersson in view of Biel and Lyall in order to attach a different size pipe at top end of the fitting; and to rapidly join the two polyethylene parts together.
Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Andersson (US PGPub No. 2015/0316294) in view of Rawlings (US Patent No. 5,533,355) and Lyall (US Patent No. 4,852,914) as applied to claim 16 above, and further in view of Kidwell (US PGPub No. 2007/0023163).
Regarding claim 19, Andersson as modified further discloses a thermally enhanced (TE) pipe bedding in the trench (grout mixture 210 in grouts 122) to increase the effective heat exchange surface area of pipes in the trench (the grout is filled within the borehole and in contact with the concentric pipes to increase heat exchange surface area), comprising a mixture of high thermal conductivity quartz sand (see paragraph 0026) and at least one of carbon powder, graphite, or graphene (graphite flakes, see paragraph 0029).
Andersson as modified fails to disclose aluminum oxide (alumina).
Kidwell discloses aluminum oxide flakes (paragraph 0108) in a thermally conductive cement.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided aluminum oxide (alumina) in Andersson as taught by Kidwell in order to increase thermal conductivity of the grout.
Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Andersson (US PGPub No. 2015/0316294) in view of Lyall (US Patent No. 4,852,914).
Regarding claim 21, Andersson further to discloses wherein the inner and outer riser pipes are fused to the supply and return flow pipes (Andersson discloses joints between top side of the riser pipe and pipe 7; and between the pipe 11 and the tee on the right side of the outer riser pipe which is also fused to the inner riser pipe).
Andersson fails to disclose thermally fused.
Lyall discloses a high density polyethylene lines that are joined by electrofusion (see background of the invention) that melts a portion of the coupling to create a fused joint between two sections of polyethylene pipes (see summary of the invention).
Since Andersson’s pipes 3, 5 and 7 are also made of polyethylene (paragraph 0048), in view of the teachings of Lyall, all the joints between top side of the riser pipe and pipe 7; and between the pipe 11 and the tee on the right side of the outer riser pipe can be electrofused or thermally fused. It is expected that the coupling can be done rapidly.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided discloses wherein the inner and .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The prior arts not listed above are all related to a geothermal ground loop.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FOR K LING whose telephone number is (571)272-8752.  The examiner can normally be reached on Monday through Friday, 8:30 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 

/JOEL M ATTEY/Primary Examiner, Art Unit 3763                                                                                                                                                                                                        
/F.K.L/Examiner, Art Unit 3763